United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kevin Card, for the appellant
Miriam D. Ozur, Esq., for the Director

Docket No. 14-1291
Issued: February 18, 2015

Oral Argument January 28, 2015

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 15, 2014 appellant, through her representative, filed a timely appeal from a
December 4, 2013 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Since more than 180 days have elapsed from the last merit decision of December 6,
2012 and the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board only has jurisdiction over the nonmerit
decision.
ISSUES
The issues are: (1) whether OWCP properly refused to reopen appellant’s case for
further review of the merits of its February 1, 2012 decision on the grounds that the
reconsideration request was untimely filed and did not demonstrate clear evidence of error; and
(2) whether it properly refused to reopen her case for further review of the merits of its
December 6, 2012 decision, pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

On appeal, appellant’s representative contends that appellant has submitted medical
evidence sufficient to require further review of the case on the merits.
FACTUAL HISTORY
On December 15, 2010 appellant, then a 55-year-old letter carrier, filed an occupational
disease claim alleging that she had problems with her low back and right knee due to repetitive
work at the employing establishment. She specifically noted that she sustained a cruciate
ligament tear, tear of the median meniscus of the right knee, and lumbar disc herniations. On
March 18, 2011 OWCP accepted appellant’s claim for the following conditions: old disruption
of right anterior cruciate ligament; tear of median meniscus of right knee; sprain of medial
collateral ligament of the right knee; localized primary osteoarthritis of the lower right leg;
displacement of lumbar intervertebral disc without myelopathy; acquired spondylolisthesis; and
degeneration of lumbar or lumbosacral intervertebral disc.
On July 26, 2011 appellant filed a claim for compensation commencing July 6, 2011. On
October 31, 2011 she underwent a right total knee arthroplasty. On November 4, 2011 appellant
underwent a right total knee replacement. OWCP paid wage-loss compensation commencing
October 31, 2011.
On June 29, 2010 appellant began treatment from Dr. Edward Mittleman, a family
practitioner, and his associates, with regard to her employment injuries. In a September 28, 2011
report, Dr. Mittleman noted that, effective July 5, 2011, his associate, Dr. Serge Obukhoff, a
Board-certified neurosurgeon, placed appellant on temporary total disability due to the severity
of her injury, which included diminished sensation from Achilles tendons bilaterally. He also
noted that reflexes were reduced to zero as well as diminished sensation on the left side in L5-S1
distribution. Dr. Mittleman noted that Dr. Obukhoff placed appellant on temporary total
disability specifically due to the danger of her falling. He noted that appellant was further placed
on temporary total disability by this office on August 16, 2011 and continued as of
September 15, 2011. Dr. Mittleman indicated that he enclosed a copy of Dr. Obukhoff’s report.2
By decision dated October 13, 2011, OWCP denied appellant’s claim for disability
compensation for the period July 16 through September 23, 2011. By decision dated February 1,
2012, it denied modification of the October 13, 2011 decision.
On September 5, 2012 appellant requested reconsideration of OWCP’s February 1, 2012
decision. At this time, she submitted Dr. Obukhoff’s July 8, 2011 report, the report that was
previously referenced by Dr. Mittleman. As properly noted by Dr. Mittleman, Dr. Obukhoff
stated that appellant was unable to work because of severe back pain syndrome and danger to
herself of falling. He listed factors of disability as: diminished sensation from Achilles tendons
2

The Board notes that the record does not include a July 5, 2011 report by Dr. Obukhoff and that no report by
Dr. Obukhoff was submitted with Dr. Mittleman’s September 28, 2011 report. Although OWCP refers to
Dr. Obukhoff’s July 8, 2011 report in the October 13, 2011 decision, the report does not appear in the record as of
the date of that decision. Dr. Obukhoff’s July 8, 2011 report, which has findings consistent with Dr. Mittleman’s
September 28, 2011 report and OWCP’s October 13, 2011 decision, was first received into the record on
September 11, 2012.

2

bilaterally with reflexes reduced to zero; diminished sensation on the left side in L5-S1
distribution; and a magnetic resonance imaging of the lumbar spine that is consistent with L4-5
lumbar canal stenosis, spondylolisthesis grade 1, facet arthropathy, and foraminal stenosis.
Dr. Obukhoff noted that appellant cannot walk without a cane and cannot extend the lumbosacral
region due to severe pain syndrome. He listed diagnoses of: (1) lumbar multiple disc
herniations; (2) anterolisthesis L4 on L5 with pseudodisc herniation; and (3) lumbar disc
desiccation.
On October 10, 2012 appellant filed another request for reconsideration. In support of
this request, she filed an October 10, 2012 report wherein Dr. Hosea Brown, III, a Boardcertified internist and an associate of Dr. Mittleman, indicated that appellant was ambulating
with a cane at the time Dr. Obukhoff took her off work due to objective findings of decreased
diminished sensation from the Achilles tendons bilaterally. Dr. Brown noted that appellant’s
ability to stand, walk, and drive were all impaired due to diminished sensation and reflexes in the
lower extremities. He noted that it was incorrect to state that she had been taken off of work for
pain. Dr. Brown opined that diminished sensation in the lower extremities coupled with
appellant’s severe degenerative arthritis of the right knee rendered her temporarily totally
disabled for the period July 16 through September 15, 2011.
By decision dated December 6, 2012, OWCP determined that the evidence was
insufficient to modify its prior decision.
On November 14, 2013 appellant requested reconsideration. In support of her
reconsideration request, she submitted a November 4, 2013 report by Dr. Mittleman, entitled
“Reconsideration of Denial of Compensation Benefits.” Dr. Mittleman stated that there appeared
to be a gross misunderstanding of the findings by Dr. Obukhoff in his July 8, 2011 examination
concerning the Achilles tendons. He noted that, if the Achilles reflex test response is not normal,
it is an indication that there is pathology in the S1 spinal nerve. Dr. Mittleman explained that, on
his examination, Dr. Obukhoff noted a deep diminished sensation of appellant’s Achilles tendons
bilaterally (the Achilles tendons are innervated by the S1 spinal nerve). He noted that the
Achilles tendon was intact, but the innervation from the spinal nerve is causing interference with
the ability for the Achilles tendon to flex properly. Accordingly, it is the pathology within the
lumbar axial spinal nerve system that is pathological not the Achilles tendons. Dr. Mittleman
discussed the physical findings noted by Dr. Obukhoff, and opined that considering the severity
of appellant’s physical findings, Dr. Obukhoff found that she should continue working prior to
her surgery, she was in danger of falling thereby producing additional pathology as well as
experiencing severe back pain syndrome.
In a decision dated December 4, 2013, OWCP determined that appellant was not entitled
to merit review of the February 1, 2012 decision because her request for reconsideration was
untimely filed and did not show clear evidence of error. It further determined that she was not
entitled to merit review of the December 6, 2012 decision because she had not shown that a merit
review was required under the standard for timely applications for review.

3

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.6
ANALYSIS
OWCP denied appellant’s claim for compensation for the period July 16 through
September 23, 2011 and continuing. The last merit decision to review this issue was OWCP’s
December 6, 2012 decision. On December 4, 2013 OWCP issued a nonmerit decision wherein it
denied appellant’s request for reconsideration.7 In this appeal, the Board’s jurisdiction is
restricted to reviewing OWCP’s decision denying reconsideration issued on December 4, 2013.
The Board does not have jurisdiction over the merits of the claim.8
In support of her request for reconsideration, appellant submitted a November 4, 2013
report by Dr. Mittleman, wherein he provided further discussion of her claim, and in particular,
provided further explanation with regard to her Achilles tendon and their impact on her disability
prior to her surgery. Dr. Mittleman stated in his November 4, 2013 report that Dr. Obukhoff
noted a deep diminished sensation of appellant’s Achilles tendons bilaterally and noted that
while the Achilles tendon was intact, the innervation from the spinal nerve was causing
interference with the ability for the Achilles tendon to flex properly, and that accordingly the
pathology within the lumbar axial spinal nerve system was pathological and not the Achilles
tendons. He discussed the physical findings noted by Dr. Obukhoff and noted that Dr. Obukhoff
found that, should appellant continue working prior to her surgery, she was in danger of falling
3

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

In its December 4, 2013 decision, OWCP indicated that appellant was not entitled to a merit review of the
February 1, 2012 decision because her request was filed more than one year after the last merit decision and the
record did not show that she had not established clear evidence of error. Appellant’s request for reconsideration of
the February 1, 2012 merit decision was dated September 5, 2012, and was accordingly timely filed. However,
OWCP reviewed all the evidence submitted subsequent to the December 6, 2012 decision in its December 4, 2013
decision, so the discussion of clear evidence of error in the December 4, 2013 decision is harmless error.
8

20 C.F.R. § 501.3(e).

4

and thereby producing additional pathology as well as experiencing severe back pain syndrome.
Dr. Brown also previously discussed Dr. Obukhoff’s July 8, 2011 report in his October 10, 2012
report and noted that Dr. Obukhoff took appellant off work due to objective findings of
diminished sensation from the Achilles tendons bilaterally. Dr. Mittelman’s report is repetitive
of prior reports in the record, including Dr. Obukhoff’s July 8, 2011 report, Dr. Mittleman’s
September 28, 2011 report, and Dr. Brown’s October 10, 2012 report.
He discusses
Dr. Obukhoff’s July 8, 2011 report extensively in both his September 28, 2011 report and in his
more recent report dated November 4, 2013. Dr. Obukhoff clearly noted diminished sensation
from Achilles tendons in his September 28, 2011 report, and although Dr. Mittleman may
elaborate on his prior explanation in his November 4, 2013 report when he notes that the
innervation from the spinal nerve was causing interference with the ability of the Achilles tendon
to properly flex, his explanation does not constitute pertinent new and relevant evidence as it
does not provide any pertinent new medical information. The Board has found that evidence
which is repetitive, duplicative, or cumulative in nature is insufficient to warrant reopening a
claim for merit review.9
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law, has not advanced a relevant legal argument not previously
considered by OWCP, and has not submitted relevant and pertinent new evidence not previously
considered by OWCP. Accordingly, the Board finds that she did not meet any of the necessary
requirements and is not entitled to further merit review.10
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

9

J.B., Docket No. 14-1164 (issued November 20, 2014); Denis M. Dupor, 51 ECAB 482 (2000).

10

See L.H., 59 ECAB 253 (2007).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 4, 2013 is affirmed.
Issued: February 18, 2015
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

